Exhibit 10.1

 

CONFIDENTIAL

Execution Version

 

SEPARATION AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated the 10 day of August, 2016 is being
entered into between and among Zynerba Pharmaceuticals, Inc. on behalf of and
for the benefit of itself, its shareholders, officers, directors, employees,
agents, successors and assigns (hereinafter collectively referred to as
“Employer” or the “Company”) and Richard A. Baron, on behalf of and for the
benefit of himself, his heirs, assigns and representatives (hereinafter referred
to as “Employee”) to resolve all differences and conclude their relationship
(collectively “the parties”).

 

WHEREAS, Employee was employed by Employer effective on or about January 2, 2015
as Chief Financial Officer (“CFO”);

 

WHEREAS, Employee and Employer are parties to that certain Employment Agreement
dated January 2, 2015 (the “Employment Agreement”); and

 

WHEREAS, the parties now mutually desire to terminate their relationship;

 

WHEREAS, Employee is voluntarily terminating his employment with the Company and
has complied with Section 4(f) of the Employment Agreement with respect to
notice of termination; and

 

WHEREAS, to ensure a smooth transition of Employee’s duties as Employer’s CFO,
Employer has requested and Employee has agreed to fully cooperate and assist in
the transition of such duties to a successor CFO or such other individual
designated by Employer and, prior to the Termination Date, as defined below, to
complete specified activities upon which Employer and Employee have separately
agreed. (the “Transition Activities”); and

 





-  1  -

--------------------------------------------------------------------------------

 



WHEREAS, the parties desire to enter into this Agreement to resolve all issues
between them arising out of and related to Employee’s employment, the completion
of the Transition Activities and the voluntary termination of Employee’s
employment;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
intending to be legally bound hereby, the parties agree as follows:

 

1.         Employee’s employment with Employer will terminate on September 12,
2016 (the “Termination Date”).  Employee shall be paid all wages and accrued
vacation through the Termination Date;

 

2.         In consideration for, Employee’s completion of the Transition
Activities and subject to Employee’s execution of the general release of claims
attached hereto as Annex “A”  (the “Release”) within 21 days following the
Termination Date, and not revoking the Release within the applicable seven (7)
calendar day revocation period, and further subject in all respects to Section 9
of the Employment Agreement which is hereby incorporated by reference, Employer
shall do the following:

 

a.         The Employer shall pay Employee his Pro-Rata Bonus, which shall be
paid at the same time bonuses are paid to employees of the Employer generally in
accordance with the terms of the Employer’s annual bonus plan.  For purposes of
this Agreement, “Pro-Rata Bonus” means the actual annual bonus earned by the
Employee for the fiscal year 2016, pro-rated to reflect the portion of the
fiscal year during which the Employee was employed by the Employer, determined
by multiplying the full year bonus that would otherwise have been payable to the
Employee based upon the achievement of applicable performance objectives for
fiscal year 2016 by

 





-  2  -

--------------------------------------------------------------------------------

 



a fraction, the numerator of which is the number of days during which the
Employee was employed by the Employer in the year of termination and the
denominator of which is three hundred sixty-five (365).

 

b.         All outstanding vested stock options held by Employee as of the
Termination Date shall remain exercisable until June 30, 2017 (or until the
scheduled expiration date of such stock option, if earlier).  Except as provided
in this Section 2(b), all outstanding stock options held and by Employee shall
remain subject in all respects to the terms of the 2014 Amended and Restated
Omnibus Incentive Compensation Plan (the “Plan”) and the stock option agreements
evidencing such outstanding stock options.

 

3.         Employee acknowledges and agrees that once all of the payments and
benefits provided in Section 1 of this Agreement have been paid, Employee shall
have been paid all compensation, wages, bonuses, severance or other benefits
owed to him by the Company under the Employment Agreement and any other source
of entitlement.

 

4.         Employee acknowledges that the consideration set forth above in
Section 2 is more than the Employer is required to provide to him and includes
benefits to which he is not otherwise entitled.  Employee further acknowledges
that he is receiving such consideration in exchange for entering into this
Agreement, entering into and not revoking the Release, and complying with all of
his obligations hereunder, including completion of the Transition Activities.

 

5.         Employee agrees to submit final travel and expense reports to the
Employer by September 30, 2016 and to cooperate with the immediate return of all
Employer property,

 





-  3  -

--------------------------------------------------------------------------------

 



including, without limitation, all documents, data, presentations, business
plans and any confidential or proprietary Company information.

 

6.         Employee shall resign from the Board of Directors of Zynerba
Pharmaceuticals Pty Ltd effective on the Termination Date.

 

7.         Employee expressly acknowledges that:

 

(a)        He remains bound by Sections 5, and 6 of the Employment Agreement,
which remain in full force and effect, and acknowledges that those provisions
are reasonably and properly required for the protection of the Company’s
business;

 

(b)       The provisions of Section 8 of the Employment Agreement remain in full
force and effect; and

 

8.         (c)       The Employer’s obligation to provide him with the benefits
set forth in Section 2 above are contingent upon his ongoing compliance with
Sections 5 and 6 of the Employment Agreement and his obligations under this
Agreement. If one or more of the provisions contained in this Agreement shall
for any reason be held to be invalid or unenforceable, such provision or
provisions may be modified by any appropriate judicial body so that they are
valid and/or enforceable.  If any provision is stricken, the remaining
provisions of this Agreement shall remain valid and enforceable.

 

9.         This Agreement, together with the stock option agreements evidencing
Employee’s outstanding stock options, is the entire agreement between Employee
and Employer and supersedes any and all, other prior agreements or
understandings between them, with the exception of those provisions of the
Employment Agreement identified above.  Employee acknowledges that in executing
this Agreement he has not relied upon any representation,

 





-  4  -

--------------------------------------------------------------------------------

 



statement or promise made by Employer, other than those explicitly set forth in
this Agreement.  This Agreement shall be binding upon the Employer and Employee
and their successors, heirs and assigns.  Any modification of this Agreement
must be made in writing and signed by Employee and Employer.

 

10.         This Agreement shall be governed in all respects by the laws of the
Commonwealth of Pennsylvania without regard to the conflicts of laws principles
of any jurisdiction, except where federal law applies. Any lawsuit arising from
or related to this Agreement shall be brought exclusively before the United
States District Court for the Eastern District of Pennsylvania or any
Commonwealth court sitting in Chester County, Pennsylvania, and each party
hereby consents to the jurisdiction of any such court.

 

[signature page follows]

 





-  5  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

Witness:

    

 

/s/ Jacqueline McHugh

 

/s/ Richard A. Baron

 

 

Richard A. Baron

 

 

 

 

 

 

Dated:

August 10, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness:

/s/ Jacqueline McHugh

 

Zynerba Pharmaceuticals, Inc.

 

 

 

 

 

By:

/s/ Suzanne M. Hanlon

 

 

 

 

 

 

 

 

Title:

General Counsel

 

 

 

Dated:

August 10, 2016

 

 

 

 

 



-  6  -

--------------------------------------------------------------------------------

 



Annex A

 

 

General Waiver and Release

 

This General Waiver and Release (“Release”) dated as of the last date executed
below is between Zynerba Pharmaceuticals, Inc. (“Employer”) and Richard Baron
(“Employee”).

 

1.         Employee, on behalf of himself, his heirs, and anyone else who could
assert a claim on his behalf, hereby releases Employer, and its officers,
directors, shareholders, employees and agents, from all claims or demands which
he may have based on or relating to his employment with Employer or the
termination of that employment.  This includes a release of any rights or claims
which Employee may have under Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
national origin or sex; the Age Discrimination in Employment Act of 1967, which
prohibits discrimination based on age; the Equal Pay Act, which prohibits paying
men and women unequal pay for equal work; the Americans with Disabilities Act of
1990, which prohibits discrimination against disabled persons; the Vocational
Rehabilitation Act of 1973, which prohibits discrimination against handicapped
persons, the Pennsylvania Human Relations Act or any other federal, state or
local laws or regulations prohibiting employment discrimination.  Employee also
releases Employer from any claim for breach of contract, wrongful discharge, any
claim that Employer dealt with him unfairly or any other claims arising under
common law which relate, in any way, to his employment with Employer or the
termination thereof.  This Release covers claims that Employee knows about, and
those that he may not know about, up through the date of his signing of this
Release. This is a General Release. 

 





-  1  -

--------------------------------------------------------------------------------

 



2.         Employee promises never to file any claim or lawsuit against the
Employer or allow any other party acting on his behalf to file any claim or
lawsuit against Employer based on any claims that are released in Section 1,
except as permitted by law.  For example, this Release does not prohibit the
filing of a charge or complaint or participating in any investigation or
proceeding with the Equal Employment Opportunity Commission (“EEOC”) , but
Employee acknowledges that he shall not be entitled to any damages or other
personal relief as a result of such EEOC proceeding, and it does not prohibit
the Employee from pursuing a whistleblower or other claim with the Securities
and Exchange Commission.

 

3.         Employee acknowledges that he has not caused or permitted any
complaint, charge, lawsuit or any other action or proceeding whatsoever to be
filed against Employer based on his employment or the separation of that
employment or the operations of Employer to date.

 

4.         Employee acknowledges that he is entering into this Release for good
and valuable consideration including payments to be made under the Separation
Agreement between Employee and Employer dated August 10, 2016 (“Separation
Agreement”), to which he would not be entitled in the absence of signing this
Release.

 

5.         If one or more of the provisions contained in this Release shall for
any reason be held to be invalid or unenforceable, such provision or provisions
may be modified by any appropriate judicial body so that they are valid and/or
enforceable.  If any provision is stricken, the remaining provisions of this
Release shall remain valid and enforceable.

 

6.         Employee and Employer acknowledge that nothing herein represents any
admission of wrongdoing or violation of any law or duty by either Employer or
Employee.

 

7.         This Release, together with the Separation Agreement and any stock
option agreements evidencing Employee’s outstanding stock options, is the entire
agreement between

 





-  2  -

--------------------------------------------------------------------------------

 



Employee and Employer and supersedes any and all, other prior agreements or
understandings between them.  Employee acknowledges that in executing this
Release he has not relied upon any representation, statement or promise made by
Employer, other than those explicitly set forth in this Release and the
Separation Agreement.  This Release shall be binding upon the Employer and
Employee and their successors, heirs and assigns.  Any modification of this
Release must be made in writing and signed by Employee and Employer.

 

8.         This Release shall be governed in all respects by the laws of the
Commonwealth of Pennsylvania without regard to the conflicts of laws principles
of any jurisdiction, except where federal law applies. Any lawsuit arising from
or related to this Release shall be brought exclusively before the United States
District Court for the Eastern District of Pennsylvania or any Commonwealth
court sitting in Chester County, Pennsylvania, and each party hereby consents to
the jurisdiction of any such court.

 

9.         Employee understands that he is being given a period of twenty-one
(21) days to review and consider this Release before signing it.  Employee
understands that he may use as much of this twenty-one (21) day period as he
wishes prior to signing.

 

10.       Employee may revoke this Release within seven (7) days of him signing
it.  Revocation can be made by delivering a written notice of revocation to
Suzanne M. Hanlon, General Counsel, 80 W. Lancaster Avenue, Suite 300, Devon,
PA  19333.  For this revocation to be effective, written notice must be received
no later than the close of business on the seventh (7th) day after Employee
signs the Release.  If Employee revokes this Release, it shall not be effective
or enforceable and Employee will not receive the payment and benefits described
in Section 2, of the Separation Agreement.

 





-  3  -

--------------------------------------------------------------------------------

 



11.       Employee is hereby advised to consult with an attorney at his expense
before signing this Release.  Employee acknowledges that it is his decision
whether or not to consult with counsel.

 

12.       EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, UNDERSTANDS IT
AND IS VOLUNTARILY ENTERING INTO IT.  EMPLOYEE IS HEREBY INSTRUCTED TO READ THIS
RELEASE CAREFULLY, AS IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

Witness:

    

 

/s/ Suzanne M. Hanlon

 

/s/ Richard A. Baron

 

 

Richard A. Baron

 

 

 

 

 

 

Dated:

September 12, 2016

 

 

 

-  4  -

--------------------------------------------------------------------------------